Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiongying Tu on 03/07/2022.
The application has been amended as follows: The following is an examiner’s statement of reasons for allowance: 
In claim 1, on line 28 (the second from the last line of page 2) replace “the authentication use a march of the geometry” with “the authentication uses a match of the geometry”.

Allowable Subject Matter
Claims 1, 52-55,57-69, and 71 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 incorporated subject matter that was indicated as allowable in the previous office action, specifically none of the prior art of record discloses in combination with the other limitations of the claim comparing the geometry and/or shape of a saliva sample in order to authenticate the saliva sample. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN B STREGE/           Primary Examiner, Art Unit 2669